--------------------------------------------------------------------------------

Exhibit 10.1




PRESS RELEASE

AMERICAN LITHIUM MINERALS APPOINTS TOP LITHIUM INDUSTRY EXECUTIVE, MS. JUDY
BAKER AS PRESIDENT AND CEO







HENDERSON, NV - American Lithium Minerals Inc. (OTC.BB:AMLM - News) (the
"Company")  is pleased to announce that its Board of Directors today appointed
Ms. Judy Baker, as President and Chief Executive Officer of the Company,
effective immediately. As part of the appointment, Ms. Baker will also be
joining the Board of Directors.




Ms. Baker will replace Mr. Matthew Markin as President. Mr. Markin who will
continue as the Chairman of the Board of Directors commented, “We are extremely
pleased that Ms. Baker has chosen American Lithium Minerals,  her successful
track record and years of know-how will definitely accelerate our  developmental
time lines”, Mr. Markin continued,. “Judy’s experience in building and
positioning mining/mineral exploration companies and her knowledge of the world
wide lithium industry will be an enormous benefit to executing our initiative to
become a major participant in the lithium and rare earth minerals industry.”




Ms. Baker has a long and successful track record in the mining/mineral
exploration business and associated equity markets. Most recently Ms. Baker was
the President, CEO and a director of Canada Lithium Corp., Ms. Baker was
instrumental in restructuring the company and strategically positioning it into
the forefront of the international lithium business. During her 20-month tenure
the company’s market cap grew from $5 million to over $30 million, an over 600%
increase.  Ms. Baker Stated “I am very pleased to join the incredible team here
at American Lithium Minerals, I feel very confident that we have the opportunity
to make American Lithium Minerals a significant influence in this space.”




Ms. Baker holds an Honours B.Sc. Geological Engineering in Mineral Resources
Exploration and a M.B.A., and has seventeen years of experience in the mining
and mineral exploration sector including equity analysis, fund management; and
exploration and mining company activity.  







About American Lithium Minerals




American Lithium Minerals Inc. is an early stage lithium exploration company
engaged in evaluating, developing and acquiring lithium projects, with a focus
on the USA.




Forward-Looking Statements




This current report contains "forward-looking statements," as that term is
defined in Section 27A of the United States Securities Act of 1933 and Section
21E of the Securities Exchange Act of 1934. Statements in this press release
which are not purely historical are forward-looking statements and include any
statements regarding beliefs, plans, expectations or intentions regarding the
future, including but not limited to, the entry into of a definitive option
agreement with GeoXplor in regards to the claims situated on the Montezuma Peak
in Esmeralda County, Nevada, of our ability to make any required payments in
regards to the claims and option agreement as they become due.








--------------------------------------------------------------------------------

Actual results could differ from those projected in any forward-looking
statements due to numerous factors. Such factors include, among others, the
inherent uncertainties associated with mineral exploration and difficulties
associated with obtaining financing on acceptable terms. We are not in control
of lithium prices and these could vary to make development uneconomic. These
forward-looking statements are made as of the date of this news release, and we
assume no obligation to update the forward-looking statements, or to update the
reasons why actual results could differ from those projected in the
forward-looking statements. Although we believe that the beliefs, plans,
expectations and intentions contained in this press release are reasonable,
there can be no assurance that such beliefs, plans, expectations or intentions
will prove to be accurate. Investors should consult all of the information set
forth herein and should also refer to the risk factors disclosure outlined in
our most recent annual report for our last fiscal year, our quarterly reports,
and other periodic reports filed from time-to-time with the Securities and
Exchange Commission.







For Additional Information, Contact:


Stephen Cook
Vice President/Investor Relations
Tel: 877-717-2656


E-mail: info@americanlithium.com

Web: www.americanlithium.com




--------------------------------------------------------------------------------